DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “able to rotates with” in the second to last line of claim 1 should read as -- able to rotate with --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerram (US 1,486,758).
Regarding claim 1, Jerram discloses a mounting assembly configured for use (interpreted as “capable of being used”) with a roller (drum 30 or tubular hub 19 with blades 20) for a 
a roller bearing (43 or 51 in FIG.2; 15 in FIG.3), wherein the roller bearing comprises an inner portion and an outer portion, and includes a passage therethrough (See FIGS.2-3), 
a fastener (spindle 47 in FIG.2; spindle 18 in FIG.3), wherein the fastener includes a shaft, and
a sleeve (42 or 50 in FIG.2; 21 in FIG.3) with a passage for at least a portion of an exterior of the shaft of the fastener, 
wherein at least a portion of an exterior of the sleeve (42 or 50 in FIG.2; 21 in FIG.3) is configured to pass through the passage of the roller bearing (43 or 51 in FIG.2; 15 in FIG.3) and wherein the inner portion of the roller bearing engages with an end of the roller (indirectly via sleeve 42, 50, or 21 and spindle 47 or 18) and a portion of the sleeve is configured to engage with the roller (sleeve 42 directly to drum 30; bush 50 indirectly via spindle 47; bush 21 directly via shoulder 24 to tubular hub 19), such that the sleeve and the shaft of the fastener are able to rotate with the roller in use (pg.2, lines 39-40 “a bush or hollow driving member 21.  This bush is rotatable in the bearing 15” and lines 81-84 “The end of the shaft 18 which engages 21 is splined as at 26 or serrated or otherwise so formed so as to have a driving rotative engagement with the bush”; pg.3, lines 9-12 “a similar sleeve 42 which runs in a roller-bearing 43 mounted in the side frame 11”; pg.3, lines 52-55 “the end the spindle 47 is splined as at 49 to receive of a bush 50 which is rotatable in a self-aligning ball-bearing 51 in the frame 11”). 

Regarding claims 2 and 10, Jerram further discloses the mounting assembly as claimed in claim 1, wherein the inner portion is configured to rotate relative to the outer portion (see FIG.2-

Regarding claims 4-6, Jerram further discloses the mounting assembly as claimed in claim 1, wherein the shaft of the fastener (spindle 18) has a threaded portion (portion attached to nut 22) and an unthreaded portion (other parts of spindle 18), per claim 4; 
wherein the unthreaded portion of the shaft is in contact with the passage of the sleeve (21; see FIG.2), per claim 5;
 wherein the threaded portion of the shaft engages with the end of the roller (indirectly via the unthreaded portion of the spindle 18), per claim 6.  

Regarding claims 7-9, Jerram further discloses the mounting assembly as claimed in claim 1, wherein the sleeve (42, 50, 21) has a first end and a second end (see FIGS.2-3), per claim 7;{2101369;}2  
wherein the first end of the sleeve (bush 21 in FIG.3) is configured to engage with the end of the roller via complementary protrusions and recesses (tapered portion 24 of bush 21 and complementary conical recess in hub 19), per claim 8;
wherein the fastener has a head (refer to nut 22 screwed to the end of spindle 18), wherein the second end of the sleeve (21) abuts the head (22)(see FIG.3).  

Regarding claim 14, Jerram discloses a mounting assembly configured for use (interpreted as “capable of being used”) with a roller for a mowing implement and capable of being used with a roller mounted to a mower deck of a mowing implement, wherein the roller (in FIG.2, includes drums 30; in FIG.3, includes tubular hub 19 to which blades 19 are mounted) includes a shaft (spindle 47 in FIG.2; spindle 18 in FIG.3) extending from an end of the roller, and wherein the mounting assembly comprises: 
a roller bearing (43 or 51 in FIG.2; 15 in FIG.3), wherein the roller bearing comprises an inner portion and an outer portion (inner and outer races shown in FIGS.2-3), and includes a passage (see FIGS.2-3) therethrough for the shaft (47 or 18), and
a sleeve (sleeve 47 or bush 50 in FIG.2;  bush 21 in FIG.3) for at least a portion of the exterior of the shaft of the roller, 
wherein the inner portion of the roller bearing (43 or 51 in FIG.2; 15 in FIG.3) engages with the shaft (spindle 47 via sleeve 42 or bush 50; spindle 18 via bush 21) of the roller and a portion of the sleeve (42 or 50; 21) is configured to engage with the end of the roller (with sleeve 42 in FIG.2, sleeve directly engages the end of drum, whereas bush 50 is engaged with the end of drum 30 via spindle 47; in FIG.3, bush 21 directly engages shoulder 24 of hub 19),
wherein the sleeve (47 or 50; 21) has an exterior, and wherein at least a portion of the exterior of the sleeve passes through the passage (as shown in FIGS.2-3) of the roller bearing (43 or 51; 15), and wherein, in use, the sleeve is able to {2101369;)3rotate with the shaft of the roller (pg.2, lines 39-40 “a bush or hollow driving member 21.  This bush is rotatable in the bearing 15” and lines 81-84 “The end of the shaft 18 which engages 21 is splined as at 26 or serrated or otherwise so formed so as to have a driving rotative engagement with the bush”; pg.3, lines 9-12 “a similar sleeve 42 which runs in a roller-bearing 43 mounted in the side frame 11”; pg.3, lines 52-55 “the end the spindle 47 is splined as at 49 to receive of a bush 50 which is rotatable in a self-aligning ball-bearing 51 in the frame 11”).    

Regarding claims 15-16, Jerram further discloses the mounting assembly as claimed in claim 14, wherein the shaft has an end which is configured to engage with a clamping component, which is a rotational locking nut (nut 22 in FIG.2).  

Regarding claims 18-19, Jerram further discloses the mounting assembly as claimed in claim 14, wherein the sleeve (42 or 50 in FIG.2; 21 in FIG.3) has a first end and a second end, per claim 18;  wherein the first end of the sleeve is configured to engage with the end of the roller (in FIG.2, a first end of sleeve 42 directly engages the end of drum, whereas bush 50 is engaged with the end of drum 30 via spindle 47; in FIG.3, first end of bush 21 directly engages shoulder 24 of hub 19), per claim 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternate Rejection for claim 1 set:
Claims 1, 2, 4-11, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooksey et al. (US 6,918,238 B2) in view of Jerram (US 1,486,758).
Regarding claim 1, Cooksey et al. disclose a mounting assembly configured for use (interpreted as “capable of being used”) with a roller (shaft 18) and capable of being used for a mowing implement that comprises a mower deck to which the roller is to be mounted, the mounting assembly (see FIG.3) comprising: 
a roller bearing (48), wherein the roller bearing comprises an inner portion (50) and an outer portion (ring 52 with mounting element 58), and includes a passage therethrough,
a fastener (bolt 38), wherein the fastener includes a shaft (46), 
wherein the inner portion (50) of the roller bearing engages with an end (36) of the roller (18).
Cooksey et al. fails to disclose a sleeve.
Jerram teaches that it is old and well known in the roller bearing art for to use a sleeve (21 in FIG.3; see also 42 or 50 in FIG.2) between the roller bearing (15 in FIG.2; see also 43 or 51 in FIG.2) and the shaft (spindle 18 in FIG.3; see also spindle 47 in FIG.2) of a roller (tubular hub 19 in FIG.2; see also drum 30 in FIG.2), wherein the sleeve is “rotatable in the bearing” (page 2, lines 38-40 and page 3, lines 54-55) and includes a passage (unnumbered) for at least a portion of an exterior of the shaft (18), wherein at least a portion of an exterior of the sleeve is configured to pass through the passage of the roller bearing (15; see FIG.3), and a portion of the sleeve is configured to engage with the roller (see FIG.3; wherein tapered portion 24 of bush 21 engages a complementary internally tapered portion of the hub 19) such that the sleeve and the shaft of the fastener are able to rotate with the roller in use (page 2, lines 33-40 and 81-84).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting assembly of Cooksey et al. to include a sleeve similarly to the mounting assembly of Jerram as such mounting assembly design is old and well known in the roller bearing art and the predictable result is a mounting assembly capable of sufficiently rotating a roller.

Regarding claims 2 and 10, the combination of Cooksey et al. and Jerram further discloses the mounting assembly as claimed in claim 1, wherein the inner portion (50 of Cooksey et al.) is configured to rotate relative to the outer portion (52) (as is typical with roller bearings), per claim 2;
wherein the outer portion of the roller bearing is configured to be mounted to the mower deck, per claim 10.  

Regarding claims 4-6, the combination further discloses the mounting assembly as claimed in claim 1, wherein the shaft (46 of Cooksey et al.) of the fastener has a threaded portion (40) and an unthreaded portion (46 and 42), per claim 4;
 wherein the unthreaded portion (46 of Cooksey, similar to spindle 18 in contact with portion of bush 21 of Jerram) of the shaft is in contact with the passage of the sleeve (similar to connection between spindle 18 and bush 21 of Jerram), per claim 5;  
wherein the threaded portion (40) of the shaft engages with the end (36, via threaded hole 68 of Cooksey et al.) of the roller (18), per claim 6.

Regarding claims 7-9, the combination further discloses the mounting assembly as claimed in claim 1, wherein the sleeve (21 of Jerram) has a first end and a second end, per claim 7;
 wherein the first end of the sleeve is configured to engage with the end of the roller via complementary protrusions and recesses (refer to tapered portion 24 in bush 21 and internally tapered portion in hub 19 in FIG.3 of Jerram), per claim 8;  
wherein the fastener has a head (42 of Cooksey et al.), wherein the second end of the sleeve (see FIG.2 of Jerram, bush 21 near the nut 22 comprises a cup-like portion which is capable of abutting the head 42 of Cooksey et al.) abuts the head, per claim 9.  

Regarding claim 11, the combination further discloses the mounting assembly as claimed in claim 1, wherein the mounting assembly comprises a pair of brackets (mounting element 58; only one shown in FIG.3 of Cooksey et al.) between which the roller is to be suspended and wherein the brackets include apertures for fasteners (62) to mount the brackets to the mower deck.  

Regarding claim 14, and referring to the rationale set forth in the rejection of claim 1 above, the combination of Cooksey et al. and Jerram discloses a mounting assembly configured for use (interpreted as “capable of being used”) with a roller (18 of Cooksey et al., similar to 19 of Jerram) capable of being used for a mowing implement that comprises a mower deck to which the roller is to be mounted, wherein the roller includes a shaft (38 of Cooksey et al., similar to spindle 18 of Jerram) extending from an end of the roller, and wherein the mounting assembly comprises:
 a roller bearing (48 of Cooksey et al.; similar to 15 of Jerram), wherein the roller bearing comprises an inner portion (50 of Cooksey et al.) and an outer portion (52 of Cooksey et al.), and includes a passage therethrough for the shaft, 
a sleeve (similar to 21 of Jerram) for at least a portion of the exterior of the shaft (18 of Jerram or 38 of Cooksey) of the roller, and
wherein the inner portion (50 of Cooksey et al.) of the roller bearing engages with the shaft (indirectly via sleeve 21 of Jerram when combined) of the roller and a portion of the sleeve (21 of Jerram) is configured to engage with the end of the roller (via tapered portion 24 of bush 21 to hub 19, as shown in FIG.3 of Jerram), wherein the sleeve has an exterior, and wherein at least a portion of the exterior of the sleeve passes through the passage of the roller bearing (15 of Jerram similar to 48 of Cooksey et al.), and wherein, in use, the sleeve is able to {2101369;)3rotate with the shaft of the roller (page 2, lines 33-40 and 81-84 of Jerram).  

Regarding claims 15-16, the combination further discloses the mounting assembly as claimed in claim 14, wherein the shaft (46 of Cooksey et al.) has an end (threaded end portion 40) which is configured to engage with a clamping component / rotational locking nut (threaded hole 68 integral with end 36 of the shaft 18 of Cooksey et al.), per claims 15-16;

Regarding claims 18-19, the combination further discloses the mounting assembly as claimed in claim 14, wherein the sleeve (21 of Jerram) has a first end and a second end (see FIG.3 of Jerram), per claim 18;
 wherein the first end (24) of the sleeve (21) is configured to engage with the end of the roller (19; see FIG.3 of Jerram), per claim 19.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerram, as applied to claim 1 above, and further in view of Kallevig et al. (US 8,112,976).
Regarding claim 11, Jerram further discloses the mounting assembly as claimed in claim 1, wherein the mounting assembly is mounted to the frame (10, 11) of the mower, but does not disclose using a pair of mounting brackets.
Kavellig discloses a similar mounting assembly for mounting a roller (32) to a mower deck (4), wherein the mounting assembly comprises a pair of brackets (24, 26 in FIGS.1 and 5) between which the roller (32) is to be suspended and wherein the brackets include apertures (26) for fasteners (30) to mount the brackets to the mower deck (4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting assembly of Jerram to include a pair of brackets similar to that of Kavellig as an alternate and sufficient way of mounting the mounting assembly to a mower implement.

Claim 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerram or Cooksey et al. and Jerram, as applied to claims 1 and 14 above, and further in view of Cobile (US 5,435,118) and/or Kallevig et al. (US 8,112,976).
Regarding claims 12 and 20, Jerram or the combination of Cooksey et al. and Jerram discloses a mounting assembly for a roller, wherein the roller comprises a shaft extending from an end, wherein the mounting assembly is as claimed in claim 1 or 14 (see rejection of claim 14 above), but does not show the mounting assembly mounted to a mower deck.
Cobile teaches that it is old and well known in the mowing art to use a mounting assembly for mounting a roller (26) of a mowing implement (see FIGS.1-3) to a mower deck (mower housing 14 via sweeper brush housing 31).  Kallevig et al. also teaches using a mounting assembly for mounting a roller (32) to a mower deck (4) of a mowing implement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar mounting assembly as that of Jerram or the combination for mounting a roller to a mower deck of a mowing implement, as taught by Cobile or Kallevig et al. as an alternate and known way of mounting a mower roller on a mowing implement.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Applicant has amended claims 1 and 14 to clarify that the claims are each subcombination claim, or specifically, a mounting assembly alone, and not with the roller.
On pages 7-8 of the Remarks, Applicant argues that the roller rotates on the sleeves and not with sleeves as required in the claim and that the function of the sleeve of Jerram differs from the function of the claimed sleeve.
The Examiner respectfully disagrees.  First, it is noted that the claim is a subcombination claim and not a combination claim (as further supported at the bottom of page 6 of the Applicant’s Remarks).  The subcombination mounting assembly claim requires a fastener with a shaft, a sleeve with a passage, and a roller bearing with an inner portion, an outer portion, and a passage, wherein the mounting assembly is capable of being used with a roller.  Depending on the design of the roller or size of the spindle of the roller, the roller is capable of rotating with the sleeve and shaft of the fastener.  Second, it is noted that the limitation of claim 1 recites “such that the sleeve and the shaft of the fasteners are able to rotate with the roller in use” [emphasis included].  As such, the sleeve and shaft need only be able to rotate with the roller but not necessarily be rotating with the roller.  In the event that the sleeve 41, 42, or 50 of Jerram, whether used with the rolling structure 30 in FIG.2 of Jerram or with the rolling structure 18 of Cooksey et al., seizes to rotate with respect to the rolling structure (in a similar way the rolling bearing seizes in Applicant’s invention), then the sleeve 41, 42, 50 would be able to rotate with the rolling structure, while the bearing 51 allows rotations of both sleeve and rolling structure.  Furthermore, the mounting assembly shown in FIG.3 of Jerram is configured such that the sleeve or bush 21 does rotate with the rolling structure, which includes spindle 18, tubular hub 19, and blades 20, as claimed.
In response to applicant's argument that the sleeves of Jerram do not serve the same function as the sleeve of Applicant’s invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Because the mounting assembly of Jerram, or the combination of Cooksey et al. and Jerram, comprises the claimed roller bearing and sleeve (and fastener in claim 1) in direct connection with each other, when used with a roller, the sleeve and/or the roller bearing is capable of rotating the roller should the sleeve or roller bearing component seize.  Applicant’s argument that the “merely rotating the roller is not the function of the sleeve of the present invention”, the Examiner notes that whether the sleeve is rotating with the roller or on the roller, the end result of both the roller bearing and sleeve is to ensure that the roller continues to rotate.  Therefore, rotating the roller IS the function of the sleeve and the roller bearing.
Accordingly, the rejections of claims 1, 2, 4-12, 14-16, 18, and 19 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/            Examiner, Art Unit 3671